Title: From John Adams to Josiah, III Quincy, 23 January 1797
From: Adams, John
To: Quincy, Josiah, III



Dear Sir
Philadelphia, January 23D 1797

Inclosed is Mr Pickerings Letter to mr. Pinckney. will you be so Good as to Send it to Mrs. Adams.
After you have Read it will you also be so Good as to write me what Sensation it Makes and what Reflections it Occasions in Boston. I want to know what Effect this whole Buisiness has had or shall have On your Insurance offices and the Price of Stocks, in this Place. I am told the Insurers at a meeting, have Resolved to rise their Premiums, only one Pr Cent. my Compliment to your Good Mother and all Friends I am with muth Esteem, your humble Servant

